Citation Nr: 1422209	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO. 11-07 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for anxiety disorder, not otherwise specified (NOS) with posttraumatic stress disorder (PTSD) and depressive symptoms.


REPRESENTATION

Veteran represented by:	Dennis L. Peterson, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran
The Veteran's Wife



ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to September 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The July 2010 rating decision granted service connection for PTSD, and assigned a 30 percent initial rating, effective from September 19, 2008.  A March 2011 rating decision assigned an earlier effective date of September 18, 2008 for the award of service connection.  A July 2012 rating decision expanded the service-connected psychiatric disability as characterized on the title page of this Remand.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in October 2012.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the claims file, the Board finds that additional development is required prior to adjudication of the Veteran's claim.

In connection with his claim the Veteran testified at an October 2012 hearing before the undersigned VLJ.  At the hearing, the Veteran indicated that he had been receiving private ongoing mental health treatment from a Dr. Frederickson since the summer of 2012.  The record contains a September 2012 letter from Dr. Frederickson indicating that she had been treating the Veteran since July 2012.  The record does not contain any treatment reports from the treatment sessions the Veteran attended.  As such, an attempt should be made to identify and acquire any outstanding treatment records.

Additionally, the Board observes that the most recent VA examination for the Veteran's acquired psychiatric disability was conducted over 2 years ago in May 2012.  Evidence received since that VA examination indicates that the Veteran's symptoms may have increased in severity.  This evidence includes the October 2012 hearing testimony of the Veteran's wife who testified that the Veteran had recently been experiencing more frequent panic and anxiety attacks.  Her testimony also indicates that the severity of the attacks had increased.  

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected anxiety NOS with PTSD and depressive symptoms, a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria. See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one); 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and dates of treatment, for all providers of medical treatment he has received for his mental health disability, to specifically include treatment with Dr. Frederickson since July 2012.  The Veteran should provide authorization necessary for release of any identified records.

2. Schedule the Veteran for an appropriate VA examination to assess the nature and severity of his anxiety NOS with PTSD and depressive symptoms.  The claims file, including a copy of this remand, must be made available to the examiner.  The examiner should provide accurate and fully descriptive assessments of all psychiatric symptoms, taking into consideration the lay testimony presented by the Veteran and his wife at the October 2012 hearing as well as the private treatment and written statements submitted in support of his claim.  The examiner should address the Veteran's level of occupational and social functional impairment in accordance with VA rating criteria.  The examiner is also asked to provide a Global Assessment of Functioning (GAF) score.

3. Thereafter, re-adjudicate the Veteran's claim with consideration of all of the evidence of record.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond before returning the case to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



